Citation Nr: 0003712	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  It was remanded in October 1998 for 
additional development, and is now back at the Board, ready 
for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has been objectively shown that the service-connected 
chronic sinusitis is currently manifested by at least three 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, with associated purulent discharge and 
crusting.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
schedular criteria for a 30 percent rating for the service-
connected chronic sinusitis have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.97, Part 4, Diagnostic Code 6510 (1999).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a disability 
rating exceeding 10 percent for the service-connected chronic 
bronchitis, as this is a condition that includes recurrent 
nasal polyposis and incapacitates him almost continuously.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 1991); and 38 C.F.R. § 3.102 
(1999).

The "benefit of the doubt doctrine" requires a veteran only 
to demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  This "unique standard of proof" is in 
keeping with the high esteem in which our nation holds those 
who have served in the Armed Services.  It is in recognition 
of our debt to our veterans that society has, through 
legislation, taken upon itself the risk of error when, in 
determining whether a veteran is entitled to benefits, there 
is an "approximate balance of positive and negative 
evidence."  By tradition and by statute, the benefit of the 
doubt belongs to the veteran.   See, Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

In the present case, the appeal was remanded in October 1998, 
in order to have the veteran re-examined and obtain a 
specialist's opinion regarding the severity of the service-
connected chronic sinusitis, and as to the question of 
whether a recurrent nasal polyposis is part or a 
manifestation of the service-connected chronic sinusitis.  
The request to obtain an answer to this second question was 
essentially prompted by the fact that VA regulation 
specifically prohibits the evaluation of the same disability 
under various, or different, diagnoses, an action commonly 
referred to as "pyramiding."  See, 38 C.F.R. § 4.14 (1999).  
Consequently, if it were shown in the present case that the 
recurrent nasal polyposis is part or a manifestation of the 
service-connected chronic sinusitis, then a separate rating 
for the recurrent nasal polyposis would not be warranted 
because such action, if taken, would constitute pyramiding.

The record shows that the service-connected chronic sinusitis 
is currently rated as 10 percent disabling under the 
provisions of Diagnostic Code 6510 of the Schedule, which 
provides for such a rating when there is evidence of one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year 
characterized by headaches, pain and purulent discharge or 
crusting.  See, 38 C.F.R. § 4.97, Part 4, Diagnostic Code 
6510 (1999).

A 30 percent rating is warranted, under Diagnostic Code 6510, 
when the service-connected respiratory disability is 
productive of three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  See, 38 C.F.R. § 4.97, Part 4, Diagnostic Code 
6510 (1999).

A 50 percent rating is warranted, under Diagnostic Code 6510, 
following radical surgery with chronic osteomyelitis, or; 
when there is near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
See, 38 C.F.R. § 4.97, Part 4, Diagnostic Code 6510 (1999).

Additionally, Diagnostic Code 6522 of the Schedule provides 
for a rating of 10 percent for allergic or vasomotor 
rhinitis, without polyps, but with greater than 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side; and for a maximum rating of 30 
percent when there is allergic or vasomotor rhinitis, with 
polyps.  See, 38 C.F.R. § 4.97, Part 4, Diagnostic Code 6522 
(1999).

According to the report of a February 1995 VA nose and 
sinuses examination, the veteran was diagnosed with polyps in 
1994 and underwent a polypectomy and functional endoscopic 
sinus surgery in June of the same year, with excellent 
results.  It is noted that private medical records that were 
produced in 1994 confirm this history.  Polyposis was listed 
as the impression in this report of February 1995 and the 
examiner noted that the origin of the polyps was unknown, but 
that it was presumed to be from inflammation of the nasal 
cavities and edema resulting in polypoid lesions.

The report of an August 1997 VA nose and sinuses examination 
reveals complaints of nasal obstruction, intermittent 
sinusitis and nasal drainage, with objective findings of 
normal external nose and nasal vestibule, mid line septum, 
open nose floor and large water-filled nasal polyposis at the 
level of the middle turbinates, bilaterally.  It was noted 
that a 1994 computed tomography scan had revealed significant 
nasal polyposis in all of the paranasal sinuses, with 
infection of the sphenoid sinuses.  The diagnosis was listed 
as significant nasal polyposis.

In an August 1997 statement, a private physician indicated 
that the veteran was a patient of his and that, having 
reviewed the CT scan made the day prior to the veteran's 
bilateral nasal polypectomy, "it is certainly my opinion 
that he should be entitled to considerably more in 
compensation than the mere 10% awarded him on the basis of 
chronic sinusitis with nasal polyposis."

According to the report of January 1999 VA nose, sinus, 
larynx and pharynx examination, the veteran gave a history of 
nasal obstruction with episodes of sinusitis, nasal drainage 
and subsequent development of nasal polyposis, and said that 
he underwent functional endoscopic sinus surgery in 1994, at 
which time a significant amount of nasal polyposis was 
removed.  These, it was noted, had recurred and there were 
now chronic drainage and chronic nasal obstruction.  The 
veteran said that he had taken over-the-counter medications, 
as well as other antibiotics and steroid nasal spray, for 
this condition.  The last tomography scan, according to the 
subscribing examiner, had revealed pansinusitis, with 
evidence of nasal polyposis, and it was noted that the 
veteran was felt to have constant baseline allergic 
rhinosinusitis.

The above report also reveals that, on examination, the 
external nose appeared normal and the nasal vestibule was 
patent, with a midline septum, but there was evidence of 
bilateral nasal polyposis at the level of the middle 
turbinates, causing a significant amount of obstruction, and 
the nasal mucosa appeared somewhat erythematous as well.  The 
examiner noted that he made a thorough review of the claims 
folder, which revealed evidence of previous treatment by 
civilian otolaryngologists, who had also noted the sinus 
symptoms and nasal polyposis, as well as the chronic 
sinusitis.  The diagnoses were listed as chronic allergic 
rhinosinusitis, with intermittent purulent rhinorrhea, and 
recurrent nasal polyposis, treated in the past with 
functional endoscopic sinus surgery.  Also, regarding the 
current severity of the service-connected chronic sinusitis 
and its relationship with the diagnosed nasal polyposis, the 
subscribing examiner expressed the following opinion:

The nasal polyposis is persistent and 
tends to recur.  He has at least three or 
more episodes of sinusitis per year, 
requiring treatment, and purulent 
discharge and crusting is noted.  This 
nasal polyposis is secondary to his 
chronic allergic rhinosinusitis and is a 
direct development of his chronic 
rhinosinusitis.  I feel that all of these 
things are definitely interconnected.  
The [veteran] has baseline allergic 
rhinosinusitis which causes him to 
develop nasal polyposis, subsequent 
swelling and edema blocks off the nasal 
sinuses and, therefore, they become 
infected and remain chronically infected 
due to obstruction of the osteomeatal 
complex.

The report of a January 1999 VA CT maxillofacial scan reveals 
the following objective findings and impression:

There is evidence of fluid levels in the 
sphenoid sinus.  Fluid level is also seen 
in the frontal sinus with mucosal 
thickening and mucous cyst.  There is a 
significant opacity in the ethmoid 
sinuses.  Mucosal thickening in the left 
maxillary antrum is noted.  Mucous cyst 
noted in the right maxillary sinus.

Impression:  Acute sinusitis which 
involves all the paranasal sinuses.  
Calcification noted in the carotid 
arteries in the parasellar region.

As shown above, the veteran has at least three episodes of 
sinusitis per year, with purulent discharge and crusting, and 
he has said that these episodes are incapacitating and 
require him to take several types of medication, to include 
antibiotics.  While it is not clear whether the antibiotic 
treatment for each episode lasts at least four weeks, and 
whether the episodes in fact incapacitate the veteran, as he 
claims (both requisites, as noted earlier, for entitlement to 
a 30 percent rating under Diagnostic Code 6510), the Board 
will resolve any reasonable doubt in this regard in favor of 
the veteran, find that the sinusitis episodes are indeed 
incapacitating and require prolonged antibiotic treatment, 
and conclude that the schedular criteria for a 30 percent 
rating have been met in the present case.  To this extent, 
the benefit sought on appeal hereby is granted.

A 50 percent rating is not warranted under Diagnostic Code 
6510 because there is no competent evidence in the record 
demonstrating that the schedular criteria for such a higher 
rating are met at this time in the present case.  Also, a 
separate rating under Diagnostic Code 6522 is not warranted 
because such action, if taken, would clearly constitute 
pyramiding.  In this regard, the Board directs the reader's 
attention to the above opinion of January 1999 to the effect 
that the chronic sinusitis and recurrent nasal polyposis are 
both "definitely interconnected," which essentially means 
that the symptomatology of one cannot be differentiated from 
the symptomatology of the other one.

Additionally, the Board needs to point out at this time that 
it has considered the question of the potential assignment of 
separate, or "staged," ratings for separate periods of time 
in the present case, a question that arises from every appeal 
in which a veteran has expressed his or her disagreement with 
the initial rating assigned in connection with his or her 
original claim.  See, in this regard, the case of Fenderson 
v. West, 12 Vet. App. 119 (1999), in which the United States 
Court of Appeals for Veterans Claims (the Court), said that 
the potential for staged ratings should be considered in this 
type of cases, based on the facts found.  In the present 
case, the RO has not assigned separate staged ratings for the 
service-connected chronic sinusitis.  However, the Board is 
of the opinion that staged ratings are not warranted in the 
present case because the 30 percent rating that is hereby 
being granted, which will of course be made effective from 
the date of the receipt of the veteran's claim for service 
connection (in this case, July 6, 1994), is certainly more 
than adequate, particularly in light of the fact that the 
Board has resolved reasonable doubt in favor of the veteran.

Finally, the Board must also point out that it has carefully 
considered the question of whether this issue should be 
referred back to the RO for extra-schedular consideration 
under § 3.321(b)(1), but has decided against it, because this 
case does not present a disability picture that is so 
exceptional or unusual as to render impractical the 
application of the regular standards.


ORDER

A 30 percent schedular rating for the service-connected 
chronic sinusitis is granted, subject to the pertinent VA 
laws and regulations addressing the disbursement of VA funds.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

